Case 1:20-cv-03315-ER Document 54-38 Filed 05/27/20 Page 1 of 4




               EXHIBIT 38
       Case 1:20-cv-03315-ER Document 54-38 Filed 05/27/20 Page 2 of 4




20 Civ. 3315              Subject to Protective Order              MCC 1716
       Case 1:20-cv-03315-ER Document 54-38 Filed 05/27/20 Page 3 of 4




20 Civ. 3315              Subject to Protective Order              MCC 1717
       Case 1:20-cv-03315-ER Document 54-38 Filed 05/27/20 Page 4 of 4




20 Civ. 3315              Subject to Protective Order              MCC 1718
